Case 2:18-cv-02233-SHM-tmp Document 11 Filed 10/23/20 Page 1 of 3   PageID 75



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                      )
 KHALIL DAVIS,                        )
                                      )
        Movant,                       )
                                      )
 v.                                   )    No. 2:18-cv-02233-SHM-tmp
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
        Respondent.                   )
                                      )
                                      )

                                   ORDER



      Kahlil Davis has written a letter to the Court asking to be

resentenced.      (D.E. No. 10.)   The Court construes Davis’s letter

as a motion for resentencing (the “Motion”).           Davis also asks

the Court to appoint counsel.        The Motion to resentence and the

Motion to appoint counsel are DENIED.

      Davis was convicted on two counts of using, carrying,

brandishing, and discharging a firearm in violation of 18 U.S.C.

§ 924(c) and two counts of robbery in violation of 18 U.S.C. §

1951.     Judgment in a Criminal Case, United States v. Kahlil

Davis, 2:14-cr-20180-2, D.E. No. 119, p. 1-2 (W.D. Tenn. Feb.

26, 2016).     The Court sentenced Davis to 57 months in prison on

his robbery convictions.       (Id. at 3.)    It sentenced him to 120

months on his first violation of § 924(c) and 300 months on his
Case 2:18-cv-02233-SHM-tmp Document 11 Filed 10/23/20 Page 2 of 3   PageID 76



second, to run consecutively to each other and to his robbery

convictions, for a total of 477 months in prison.          (Id.)

      Davis asks the Court to resentence him because the law has

changed.    Section 403(a) of the First Step Act of 2018 modified

18 U.S.C. § 924(c)(1)(C) by removing the phrase “second or

subsequent conviction under this subsection” and replacing it

with the phrase “violation of this subsection that occurs after

a prior conviction under this subsection has become final.”

First Step Act of 2018, PL 115-391, § 403, December 21, 2018,

132 Stat 5194, 5221-5222.

      Davis is not entitled to resentencing.        Section 403 of the

First Step Act applies “to any offense that was committed before

the date of enactment of this Act, if a sentence for the offense

has not been imposed as of such date of enactment.”           First Step

Act § 403(b).    A defendant cannot benefit from Section 403 when

the trial court pronounced a sentence before the Act was enacted.

United States v. Gatewood, 807 Fed. Appx. 459, 462 (6th Cir.

2020).     A trial court imposes a sentence when the trial court

announces it.     Id.   The First Step Act was enacted on December

21, 2018.      The Court sentenced Davis on February 25, 2016.

Judgment, Davis, 2:14-cr-20180-2 at 1.           The First Step Act’s

modification of 18 U.S.C. § 924(c)(1)(C) does not apply to

Davis’s sentence.



                                    2
Case 2:18-cv-02233-SHM-tmp Document 11 Filed 10/23/20 Page 3 of 3     PageID 77



      Davis seeks appointment of counsel.             The constitutional

right to counsel does not extend to motions for post-conviction

relief.     See Pennsylvania v Finley, 481 U.S. 551, 555 (1987).

Davis   makes     no   convincing   argument   that   counsel    should   be

appointed, and his substantive motion lacks merit.             Davis is not

entitled to the appointment of counsel.

      For   the    foregoing   reasons,   Davis’s     Motion    is   DENIED.

Davis’s Motion to appoint counsel is also DENIED.

      So ordered this 23rd day of October, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      3
